Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 July 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 19. July 1804.

My visit to Boston yesterday, was equally successful with those I had made several times before; for I found there your’s of the 9th: enclosing the profiles—I rejoyce to hear that your tour to Bladensburg has been of service to the health of the children—And I hope your visit to your aunt will prove equally so to them and to yourself.
I sincerely sympathise with poor Pichon and his wife, at the heavy loss they have sustained; the severity of which I believe none but Parents can realize.
We dined yesterday with W. Sumner, and a large party of Gentlemen—Among the rest Mr: Rutledge, of S. Carolina, who has just arrived in Boston—He appears to be in good Spirits
Conversation now can scarcely turn upon any other subject than the late horrible duel at New-York; the circumstances which led to it, and the manner in which it was conducted are as yet very imperfectly known; but I cannot conceive any possible circumstances, which can justify the conduct of Mr: Burr, either preceding the fatal day, or immediately subsequent to it—His principal aim appears to have been to make a display of indifference and unconcern; and this he did in a manner which in its fairest light can only be considered as an excess of affectation.
22. July 1804.
Day before yesterday—(Friday,) I went over to Roxbury and dined with Mr. T. Amory—Mr: & Mrs: Dexter, Mr: & Mrs: Jonathan Amory, Mr: & Mrs: W. Payne, the two Miss Payne’s and Sally Gray, were there—Miss Dexter was also to have been there, but had met with an accident; dislocated a bone in her hand I believe, which prevented her—Mrs: Dexter enquired very particularly after you, and almost scolded me for leaving you behind—Jo: Hall was there too, and we discuss’d over again the duel at New-York, and his Imperial Majesty, Bonaparte.
We have now seen the correspondence between Mr: Burr, and General Hamilton, which led to their fatal meeting, and I am fully confirmed in the opinion I had entertained of the transaction before—Mr: Burr began by making a demand of General Hamilton, which he must have known Hamilton could not, and ought not to answer—To make the matter more sure, he couched the demand in terms at which a much cooler man than Hamilton must have spurned—The substance was so vague and indefinite, as to render impossible the very avowal or disavowal it affected to require—The form was studied to provoke and insult, by an assumption of superiority, which a man of Spirit could not submit to. Hamilton saw through the artifice, and yet had not a sufficient controul over his own passions, or a sufficient elevation over the prejudices of the world to parry it—Had he omitted half a line in his first answer, which must be considered as inviting a challenge, I see nothing on his part of the correspondence, against which any reasonable objection can be raised—The conduct of Mr: Burr through the whole affair, appears to me strongly to corroborate that opinion of his character which his enemies have long ascribed to him.
You remember they used to joke at Berlin, about Prince Louis, (Bonaparte) but in sober sadness it has come to the same thing—This is the turn of one tire more in the wheel of the French Revolution; but it has not yet got completely round. Poor Jerome, who is so cavalierly left out of the line of aggrandizement and succession must be content to sing to the tune of All for Love, or the world well lost—And well lost in my opinion it really will be for him—I have been told however that in his Marriage Articles, there is an express provision made for the possible case, of his getting sick of his bargain and casting off the lady—A stipulation which is equally marked with humility, and with prudence on her part.
As to titles, if what we see in the papers be true the french are going to plunge into them with all the fondness of children for a new rattle—There is Imperial Majesty Josephine, Imperial Highnesses Joseph and Louis, Grand Elector, and High-Constable, Serene Highness Arch Chancellor Cambaceres, and Arch Treasurer Lebrun, &c &c—was there ever so horrible a Tragedy, concluded with so ridiculous a farce?—
